Citation Nr: 0940239	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  03-37 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertensive renal 
disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to May 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and June 2002 rating decisions of 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Petersburg, Florida, which denied service 
connection for hypertensive renal disease.  

In December 2004, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the file.

The Board remanded this case in July 2005.  It now returns to 
the Board for appellate consideration.  


FINDING OF FACT

The evidence does not show that the Veteran's hypertensive 
renal disease had its onset in service, manifested within one 
year of service separation, or is otherwise related to his 
active military service. 


CONCLUSION OF LAW

Hypertensive renal disease was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

The Veteran contends that he is entitled to service 
connection for hypertensive renal disease.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for 
cardiovascular-renal disease may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307; 
3.309(a).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(d). 

Here, in a March 2006 statement as well as at his Board 
hearing, the Veteran indicated that he was seen at the VA 
Medical Center in Miami, Florida (Miami VAMC) within a year 
after his separation from service, where he was told that he 
was losing protein in his urine and was asked whether his 
feet were swelling.  The Veteran stated that he continued 
going to the Miami VAMC for some time and was told repeatedly 
that he was losing protein in his urine.  The Veteran 
suggested that this observed protein loss was an early 
manifestation of his kidney disease.  Unfortunately, there 
are no medical records available from this time period.  In a 
July 2009 response to a records request, the Miami VAMC 
informed VA that it was unable to locate any of the Veteran's 
medical records from 1974 to 1989 in its archives.  As will 
be discussed below, there is no competent or credible 
evidence that the Veteran had a kidney condition until 1987, 
which is over a decade since his 1974 separation from 
service.  Accordingly, the Veteran is not entitled to service 
connection on a presumptive basis, as he has not established 
that his kidney condition manifested within the applicable 
time period. 

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran's VA treatment records, most recently dated in 
June 2004, show that the Veteran is diagnosed with 
hypertensive renal disease and that he continues to undergo 
hemodialysis on a regular basis.  An April 2004 Social 
Security determination indicates that he currently receives 
Social Security disability benefits for his kidney disease.  
The Board finds the Veteran has a current disability.  

Under the second Hickson element, the evidence must show in-
service incurrence or aggravation of a disease or injury.  In 
various statements, such as those dated in March 2006, August 
2002, and September 2001, the Veteran alleges that around 
November 1973 he awoke one morning with terrible back pain.  
A medic applied heat to his back to relieve the pain, but the 
pain was not alleviated.  The medic told the Veteran that he 
probably had a kidney flare-up or infection.  The Veteran 
states that medicine was administered to him intravenously 
and that a urinalysis taken at this time showed abnormal 
amounts of protein in his urine.  At the December 2004 Board 
hearing, the Veteran implied that he was not told or did not 
understand the significance of this finding at the time.  The 
Veteran argues that this was an early manifestation of his 
current kidney disease. 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms such 
as back pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Moreover, the Veteran is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, while the Board may accept the Veteran's statements 
that he experienced and was treated for back pain in the 
service, it cannot give any weight to his contention that his 
in-service back pain or the abnormal amount of protein 
allegedly found in his urine is related to his current kidney 
disease.  

The Board has reviewed the Veteran's service treatment 
records.  In his September 1971 pre-induction examination, a 
clinical evaluation of the Veteran indicated normal findings 
for almost every enumerated item except the Veteran's 
"Spine, other musculoskeletal."  While this item is not 
checked as "abnormal," it is only one of two items not 
checked as "normal."  This indicates that the Veteran's 
back was not found to be normal prior to his entry into 
service.  In the Veteran's September 1971 Report of Medical 
History, a component of the pre-induction examination, the 
Veteran indicated that he experienced recurrent back pain.  
The Veteran further stated that his back ached if he bent it 
in different ways and that his back could not stay in one 
position very long.  A doctor commented on this form that the 
Veteran experienced back pain on heavy lifting.  

An April 1972 letter from the Veteran's private doctor, which 
is included in the Veteran's service treatment records, 
states that the doctor treated the Veteran from December 1971 
to March 1972 for a lumbosacral sprain and strain.  

An April 19, 1972 service treatment record reflects that the 
Veteran sustained a lower back injury in October 1971 and had 
a recurrence in January 1972.  The Veteran reported that the 
pain was radiating down his right leg.  The provisional 
diagnosis was lower back pain existing prior to service 
(EPTS).  

An April 21, 1972 service treatment record indicates that the 
Veteran had no problems with his back since he had been in 
service.  X-rays and a physical examination of his back were 
negative.  

A November 1972 urinalysis was negative for albumin and 
sugar.  The word "clearance" on this report suggests that 
the urinalysis was not performed for diagnostic purposes, but 
rather to determine whether the Veteran was qualified to 
perform some sort of duty or engage in some activity.  

A March 1973 service treatment record shows that the Veteran 
complained of a recurrent lumbosacral strain.  A physical 
examination revealed no evidence of spasms and his range of 
motion was within normal limits.  

A service treatment record dated October 30, 1973 reflects 
that the Veteran complained of back problems.  Heat was 
applied but was of no help.  The treating nurse requested a 
doctor's evaluation of the Veteran's back.  Another record of 
the same date indicates that Robaxin was administered to the 
Veteran by IV for his lower back pain.  Robaxin is the 
trademark for preparations of methocarbamol.  Dorland's 
Illustrated Medical Dictionary at 1675 (31st ed. 2007).  
Methocarbamol is a skeletal muscle relaxant that can be 
administered intravenously in the treatment of painful 
musculoskeletal conditions.  Id. at 1165. 

A February 1974 urinalysis shows that albumin and sugar were 
checked off, but it does not indicate whether this 
constituted a negative or a positive finding.  The Board 
notes that in the November 1972 urinalysis, which was 
negative for albumin and sugar, these two items were also 
checked off.  Thus, the fact that albumin and sugar were 
checked off in this record does not indicate an abnormal 
finding.  The initials "ETS" or exit term of service on 
this record suggests that this test formed a part of the 
Veteran's separation from service examination, which is also 
dated in February 1974. 

The Veteran's February 1974 separation from service 
examination is negative for a kidney condition.  This 
examination indicates that his "G-U system" or 
genitourinary system was normal.  

The Board finds there is no evidence of a kidney condition in 
service.  The Veteran's back pain was noted on his September 
1971 pre-induction examination, and the April 1972 letter 
from the Veteran's private doctor states that the Veteran was 
treated for a lumbosacral strain from December 1971 to March 
1972.  In other words, the Veteran was being treated for a 
lower back condition in the last several months leading up to 
his entrance into active duty.  The April 19, 1972 service 
treatment record reflects that the Veteran sustained a lower 
back injury in October 1971.  Taken together, the evidence 
shows that the Veteran's back pain preexisted service and was 
due to an injury that occurred prior to service in October 
1971.  In March 1973, the Veteran again complained of a 
"recurrent lumbosacral strain."  The fact that this pain 
was described as "recurrent" suggests that it was a 
manifestation of the same back condition.  Even if it were 
unrelated to the pre-existing back condition, there is no 
indication in this record that it was a symptom of a kidney 
disorder.  

The October 30, 1973 record is consistent with the Veteran's 
account that he was treated for back pain around November 
1973, that heat was applied but did not alleviate his 
symptoms, and that medication was delivered to the Veteran by 
IV.  However, there is no mention in this record that a 
kidney condition was suspected by those who treated the 
Veteran.  As explained above, Robaxin is used to treat 
musculoskeletal conditions, which is in keeping with the fact 
that the Veteran was complaining of persistent back pain.  
There is no indication that the IV was administered to treat 
a kidney condition.  Moreover, contrary to the Veteran's 
assertion, there is no evidence that a urinalysis was 
performed at this time.  Thus, the records showing treatment 
for the Veteran's back pain do not support a finding that the 
Veteran's kidney condition first manifested in service.  

Further, neither of the documented urinalyses occurred on or 
around the dates that the Veteran complained of back pain, 
and do not indicate that a kidney disorder was suspected or 
detected.  The first was conducted in November 1972, about 
seven months after he had last complained of back pain in 
April 1972.  Thus, there is no apparent link between the 
urinalysis and the Veteran's back pain.  Moreover, the word 
"clearance" on this record, as discussed above, suggests 
that the urinalysis was not performed for diagnostic 
purposes, such as to assess whether the Veteran had a kidney 
disorder.  This test was also negative for albumin and there 
is no other indication that the November 1972 urinalysis 
produced abnormal findings.  The second urinalysis was 
performed in February 1974, several months after the Veteran 
had last complained of back pain in October 1973.  Thus, it 
does not seem that this test was performed to assess whether 
the Veteran's back pain was a symptom of a kidney condition.  
On the contrary, the initials "ETS" or "exit term of 
service" and the fact that it is dated in February 1974 
strongly suggest that this was a routine test performed as 
part of the Veteran's separation from service examination.  
As discussed above, there is no indication that this test 
showed an abnormal amount of protein in the Veteran's urine.  
In short, neither urinalysis constitutes evidence that the 
Veteran's kidney condition manifested in service.  

Finally, the Veteran's February 1974 separation from service 
examination is negative for any indication of a kidney 
condition.  In sum, there is no evidence linking the 
Veteran's back pain to a kidney condition in service.  While 
there are complaints of back pain, the evidence tends to show 
that it was the result of a pre-existing lower back strain.  
There is no evidence linking the complaints of back pain to 
the Veteran's urinalyses or showing that these urinalyses 
were performed for other than routine reasons, and no 
evidence suggesting that these urinalyses revealed abnormal 
findings.  Thus, there is no evidence showing that the 
Veteran had a kidney condition in service or that a kidney 
condition was even suspected by those who treated him in 
service.  The Veteran argues that he was told he might have a 
kidney condition when he was treated for his back.  However, 
the Board believes that, given the documentation of the 
Veteran's back complaints, such a possibility would have been 
noted in these records.  Accordingly, the Board finds that 
the Veteran has not shown that his kidney condition 
manifested in service. 

There is also no evidence of a nexus between the Veteran's 
current kidney disease and his period of service, as required 
by the third Hickson element.  In a March 2006 statement, the 
Veteran relates that shortly after his discharge in 1974, he 
went to the VA hospital and was told that he was losing 
protein in his urine, and asked whether his feet swell.  He 
states that he continued to go to the VA hospital for some 
time and doctors there continued to tell him that he was 
losing protein in his urine.  The Veteran further states that 
in the 1980's, he applied for a job at a company called Hard 
Drive a couple of times.  The Veteran alleges that at both 
physicals performed in connection with his job applications, 
he was informed that he was losing protein in his urine.  The 
Veteran states that in 1999, he went to the VA clinic in 
Oakland Park.  He states that during this visit, his kidney 
function was observed to be failing and he was hospitalized.  
In January 2000, the Veteran was put on dialysis.  The 
Veteran states that he was never told he had hypertension 
before his kidneys failed (as will be discussed below, 
treating physicians have found hypertension to be a cause of 
his renal disease).  He states he was only told that he was 
losing protein in his urine. 

The Board has reviewed the Veteran's post-service medical 
records.  A May 2002 VA treatment record indicates that VA 
diagnosed the Veteran with nephrotic range proteinuria in 
July 1987.  He was advised to undergo a kidney biopsy at this 
time.  However, according to this record, the Veteran did not 
follow up on the recommendation and was not treated again for 
his kidney disease until 1997 (the evidence shows that he was 
actually not treated again until 1999).  While a copy of the 
July 1987 treatment record is not associated with the claims 
file, the doctor who authored the May 2002 record indicates 
that this earlier record is documented in the VA medical 
records system.  Accordingly, the Board finds that the 
Veteran's kidney condition first manifested in July 1987.  

A July 1999 VA discharge record reflects that in June 1999 
the Veteran was admitted to the hospital because of elevated 
urea and creatine which were discovered accidentally in the 
Oakland VA Clinic.  The Veteran was diagnosed with end-stage 
renal disease.  His secondary diagnoses were hypertension, 
status post cerebrovascular accident, metabolic 
abnormalities, hepatitis C virus, and questionable hepatitis 
B virus. 

A June 29, 1999 VA treatment record indicates that the 
possible etiologies of the Veteran's renal disease are 
hepatitis C, hypertension, or drug use (another VA treatment 
record of this same date reflects that the Veteran stated 
that he used heroin while in the service).  Nephrology was to 
be consulted to determine whether the Veteran's chronic renal 
insufficiency was due to the natural progression of renal 
disease or an intercurrent acute or subacute event.  

A June 30, 1999 VA nephrology consultation report indicates 
that the etiology of the Veteran's kidney disease was 
probably chronic glomerulonephritis secondary to a hepatitis 
C infection and nephrotic range proteinuria. 

In a May 2002 VA treatment record, a treating physician 
stated that the Veteran's hypertensive renal disease is 
probably associated with focal segmental sclerosis (although 
there is no biopsy to confirm it) which rapidly progressed 
between 1997 and 2000 to end-stage renal disease.  The doctor 
further stated that "apparently" the Veteran manifested 
early signs of renal disease or proteinuria in the 1970's, 
and that certainly in 1987 he had documented nephrotic range 
proteinuria.  

A March 2004 letter authored by a doctor from Harbor City 
Dialysis reflects that the Veteran's diagnoses include end 
stage renal disease secondary to glomerulonephritis and 
hypertension.  

Other treatment records dated from June 1999 to June 2004 
show continued treatment for the Veteran's kidney disease, 
but do not shed more light on whether it is related to the 
Veteran's service. 

In reviewing the above records, the Board does not find any 
indication that the Veteran's kidney disease is related to 
service.  As discussed above, there is no evidence of a 
kidney condition until July 1987, when the Veteran was 
diagnosed with nephrotic range proteinuria and was advised to 
undergo a kidney biopsy.  Thus, the Veteran's kidney disease 
did not manifest until about thirteen years after his 
separation from service.  This long period of time without 
any evidence of treatment for a kidney condition heavily 
weighs against a finding that the Veteran's disability is 
related to service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

Moreover, the June 30, 1999 VA treatment record and March 
2004 letter from Harbor City Dialysis constitute positive 
evidence that the Veteran's kidney disease is not related to 
service.  The June 30, 1999 VA treatment record indicates 
that the etiology of the Veteran's kidney disease was 
probably chronic glomerulonephritis secondary to a hepatitis 
C infection and nephrotic range proteinuria.  The March 2004 
letter states that the Veteran's kidney disease is secondary 
to glomerulonephritis and hypertension.  There is no 
evidence, and the Veteran has not alleged, that either his 
hepatitis C or his hypertension was incurred in service.  See 
38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  
Further, as discussed above, there is no evidence that the 
Veteran had proteinuria in service.  In short, the Veteran 
has not shown that his kidney disease manifested in service 
or for many years thereafter, and there is positive evidence 
that his kidney disease was caused by conditions unrelated to 
service.  

The Veteran argues, in statements dated in August 2002, that 
he was losing protein in his urine before any sign of high 
blood pressure and that his kidney disease was not caused by 
his hypertension.  As discussed above, while the Veteran is 
competent to report that he was diagnosed with hypertension 
after protein loss was detected in his urine, he is not 
competent to state that his kidney disease is not caused by 
hypertension, as lacks the requisite medical knowledge or 
training upon which to base such an opinion.  See Espiritu, 
supra.  The Board does not have evidence showing when the 
Veteran's high blood pressure or hypertension was first 
diagnosed, and there is no evidence of whether the Veteran 
had hypertension in 1987, when a possible kidney disorder was 
first detected.  However, the records show that the Veteran 
had hypertension in June 1999 when he was first diagnosed 
with end-stage renal disease.  Thus, the Board gives strong 
weight to those records indicating that his kidney disease is 
secondary to hypertension.  Moreover, the records also 
indicate that the Veteran's kidney disease may be caused by 
other factors such as chronic glomerulonephritis secondary to 
hepatitis C or proteinuria, neither of which is shown to be 
incurred in service.  There is simply no competent evidence 
linking the Veteran's kidney disease to service.  

The May 2002 VA treatment record indicates that 
"apparently" the Veteran manifested early signs of renal 
disease or proteinuria in the 1970's.  However, this record 
does not constitute evidence that the Veteran's kidney 
disease first manifested in service.  The doctor who authored 
it stated that the service treatment records were not 
available to him.  He was simply relying on the Veteran's 
statements that abnormal amounts of protein were found in his 
urine during service.  As discussed above, the service 
treatment records indicate otherwise.  A physician's opinion 
based on an inaccurate factual premise has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Further, 
the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  This opinion is not a conclusion of 
medical judgment based on clinical findings, but rather on 
the Veteran's reported history.  The fact that this history 
is contained in a medical record does not necessarily give it 
more probative value.  A bare transcription of lay history 
reported by the Veteran, unenhanced by additional comment by 
the transcriber, does not become competent medical evidence 
simply because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, 
the Board does not give any weight to this record as evidence 
that the Veteran's kidney disease first manifested in 
service. 

The Board deeply sympathizes with the Veteran's challenges 
due to his disability.  However, in light of the foregoing, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and service connection for 
hypertensive renal disease must be denied.  See Hickson, 
supra; 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008).  The United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice should generally be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, letters sent to the Veteran in August 2001 and 
September 2005 informed the Veteran of what evidence was 
required to establish service connection, and of the 
Veteran's and VA's respective duties for obtaining such 
evidence.  However, they did not provide notice with respect 
to establishing the degree of disability and the effective 
date.  Since the Board has concluded that the preponderance 
of the evidence is against the claim for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess, supra.  

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board concludes that the duty 
to assist has been satisfied.  The Veteran's service 
treatment records, VA medical records, and Social Security 
Administration records are in the file.   The Veteran's 
private medical records have also been obtained to the extent 
possible.  

The Veteran stated that he was treated at the Miami VAMC 
shortly after his separation from service in 1974, at which 
time abnormal amounts of protein were found in his urine.  He 
further indicated that he was treated at the Miami VAMC 
around 1987 for his kidney condition.  This case was remanded 
in July 2005 in part so that the RO could attempt to obtain 
VA medical records from this time period.  Accordingly, in 
September 2005, VA requested the Miami VAMC to provide all 
medical records from May 13, 1974, the day after the 
Veteran's discharge, through the late 1970's, as well as the 
late 1980's.  In September 2008, the RO again requested 
copies of the Veteran's medical records from the Miami VAMC 
from January 1, 1974 to December 31, 1989.  In a January 2009 
letter, the Miami VAMC informed the RO that the Veteran's 
records had been archived and could not be located at the 
present time.  An April 2009 Report of Contact form reflects 
that the Miami VAMC informed the RO that it was still trying 
to find the location of the Veteran's records in the 
warehouse in which they were stored.  In July 2009, the Miami 
VAMC mailed a statement informing the RO that it was unable 
to locate any medical records for the Veteran for the period 
from 1974 to 1989.  The Board concludes that VA discharged 
its duty to assist in attempting to obtain these records. 

In his September 2005 release form, the Veteran also 
authorized VA to request medical records from a Dr. K. in 
Plantation, Florida for March 1999.  However, he did not 
provide a street number for this doctor's address.  While VA 
has a statutory duty to assist the Veteran in developing 
evidence pertinent to a claim, the Veteran also has a duty to 
assist and cooperate with VA in developing evidence. 38 
C.F.R. § 3.159(c). The duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  It 
is regrettable that the RO did not attempt to obtain these 
records even though the street number is missing.  
Nevertheless, as the Veteran did not provide complete contact 
information to enable VA to locate this doctor, VA did not 
abrogate its duty to assist in not obtaining these records.  
Moreover, the Board finds it doubtful that these records, 
dated almost twenty-five years after the Veteran's separation 
from service in 1974, would be of much aid in determining 
whether the Veteran's kidney disease is related to service.  
The Board notes in this respect that there are a number of VA 
medical records in the claims file dated around this time 
period.  There does not seem to be any gap in the medical 
records from this time period forward that additional 
evidence might meaningfully fill in terms of supporting the 
claim.  As the Board finds that the preponderance of the 
evidence is against the Veteran's claim, the Board is 
unwilling to remand this case on the off chance that a few 
additional records dated so many years after separation from 
service might turn up new relevant evidence.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no likely additional benefit flowing to the Veteran.  
The Court has held that such remands are to be avoided.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In a March 2006 statement, the Veteran stated that a doctor 
in Ft. Lauderdale detected abnormal amounts of protein in the 
Veteran's urine during a physical performed in the 1980's in 
connection with a job application.  In a March 2006 letter, 
the Veteran stated that this doctor is retired and could not 
be reached.  The Board notes that the Veteran did not provide 
a signed release form authorizing VA to request records from 
this doctor.  

The Veteran has not identified any other outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.  Indeed, in March 2006 and August 2009 VCAA Notice 
Responses, the Veteran stated that he had no other 
information or evidence to give VA in support of his claim.  
The Board concludes that the duty to assist has been 
satisfied with respect to obtaining the Veteran's service 
treatment records, medical records, and Social Security 
records.  

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule was 
rescinded by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Any error related to 
this element is harmless.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

The Board finds that an examination is not warranted in this 
case.  While there is evidence of a current disability, the 
Veteran has not submitted any evidence showing the occurrence 
of an in-service event, injury, or disease, or a disease 
manifested in accordance with presumptive service connection 
regulations, that would support incurrence or aggravation of 
his hypertensive renal disease.  Moreover, as discussed 
above, the Veteran's kidney disease was not first diagnosed 
until 1987, about thirteen years after the Veteran's 
separation from service.  The medical evidence shows that the 
Veteran's renal disease is likely caused by hypertension or 
chronic glomerulonephritis secondary to hepatitis C or 
proteinuria.  None of these conditions has been shown to be 
incurred in service.  Thus, there is no indication that the 
Veteran's kidney disease may be related to service.  
Moreover, the Board finds there is sufficient evidence to 
decide the case, as the June 29 and June 30, 1999 VA medical 
records and the March 2004 letter from Harbor City Dialysis 
include findings regarding the etiology of the Veteran's 
kidney disease.  Accordingly, the Board concludes that an 
examination is not needed to make a decision on the claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for hypertensive renal 
disease is denied. 




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


